Title: From George Washington to Major General William Heath, 3 February 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris town 3d Feby 1777

Your two favs. of the 30th last month reached me last Night. I cannot say, but I was a good deal surp[r]ized and disappointed at the contents. I never was very sanguine as to any thing more being effected than to oblige the Garrison of Fort Independance either to surrender or evacuate, and retire within the Island, as neither has been done, I wish your summons had never been sent, as I am fearful it will expose us to the ridicule of our Enemies.
By falling back as far as you have done, one valuable purpose of your going down is lost, and that is, depriving the Enemy of the Forage, of which they are in extreme want, and collecting it for our own use. If my Accounts from Brunswic are true, the Enemy have, notwithstanding your being upon their Backs, drawn considerable Reinforcements from New York, if so, and you think that nothing of consequence can be effected by you in the Neighbourhood of Kingsbridge, I would have you leave a sufficient Force at peekskill to make the passes secure, and throw the remainder over the River with orders to march immediately down here. For if the Troops return from Rhode Island, and do not find you in West Chester County, they will certainly join their main Body at Brunswic, and the Garrison of York Island may likewise be much reduced, and the Troops drawn from thence be likewise sent here. We must in that case, collect all our force to oppose theirs. I wish we could have foreseen that the diversion upon your Side would not have had the desired Effect, for with the three thousand four hundred Men that have been with you, we could have distracted the Enemy with a variety of Attacks, and made some considerable Advantages.
The report of Carltons Army having joined Howe’s is certainly without foundation.
The securing the Forage, in West Chester County, for our own use, or depriving the Enemy from carrying it off for theirs, is an object of so much moment, that I desire some measures may yet be fallen upon

to effect one or the other. Suppose a light Body of Troops, under an active Officer, sufficient to repel any foraging parties of the Enemy, except they came out in very large Bodies, should be left behind, and stationed as near Kingsbridge as possible. While they kept a good look out, they never could be surprized, for not being encumbered with any Baggage, they could always move at a moments warning, if the Enemy came out with a superior force, and move back when they returned. This would oblige them to forage with such large covering parties, that it would in a manner harrass their troops to death. We have found the advantage of such practices with us, for by keeping four or five hundred men far advanced, we not only oblige them to forage with parties of 1500 and 2000 to cover, but every now and then give them a smart Brush. Your Waggons might always be safely at work in the Rear of your party, for at this Season of the Year, Kingsbridge is the only point from whence the Enemy can issue.
As to the Number necessary for the above purpose, I would have you consult Mr Duer and the Gentlemen who best know the Country. After fixing that matter, you will next determine what number are to be left at peekskill, and I would have the remainder immediately marched forward to join me. One thing I would wish you to observe, and that is, that the Troops that come over, should be those that have the longest time to serve.
In one of your former letters you desired leave to return for a while to New England, when the Service would admit of it. I have no objection to you doing it, after you have made the arrangements mentioned above. I must only wish that you will return as soon as your private Affairs will admit, for several of the General Officers are desirous of making a Visit to their respective homes before the Campaign opens in the Spring. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. The pass signed by Mr Fitzgerald was genuine, he has been lately appointed my Aid de Camp.

